Seven orders, Supreme Court, New York County, entered respectively, on May 9, 1984, August 10, 1984, September 25, 1984, and four orders entered on October 12, 1984 (all Ethel Danzig, J.), and order of said court (Thomas Sinclair, J.), entered on or about August 27,1984, unanimously affirmed, without costs and without disbursements; and appeals from two orders of the Special Referee dismissed as nonappealable, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Kupferman, Sullivan, Kassal and Rosenberger, JJ.